99 N.Y.2d 646 (2003)
FRANK PIGA et al., Respondents,
v.
CLAUDETTE RUBIN, Appellant.
Court of Appeals of the State of New York.
Submitted January 27, 2003.
Decided April 3, 2003.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed the appeal to that Court from Supreme Court's order denying appellant's motion for reargument, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.